DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20110062414).
Regarding claim 1, Wang discloses that a light emitting device comprising:
a semiconductor diode structure comprising an active region 108, a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces (Fig. 3B); and
an optical cavity defined by a nanostructured layer comprising an array of nanoantennas 124 embedded in the semiconductor diode structure between the active region 108 and the top surface 116, and a reflector 102 located on the opposite side of the active region 108 from the nanostructured layer 124 (Fig. 3A).
Reclaim 2, Wang discloses that the reflector 102 is located a distance from the active region less than or equal to a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 3A).
Reclaim 3, Wang discloses that the nanostructured layer 109 is located a distance from the active region less than or equal to a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 3B).
Reclaim 4, Wang discloses that the nanostructured layer 109 is located a distance from the active region greater than a peak wavelength of light emitted by the active region in operation of the light emitting device (Fig. 3B).
Reclaim 5, Wang discloses that the nanostructured layer is located adjacent the top surface of the light emitting semiconductor structure (Fig. 3B).
Reclaim 6, Wang discloses that the reflector 102 is or comprises a specular reflector (Fig. 3A-B).
Reclaim 7, Wang discloses that the reflector comprises a nanostructured reflector layer comprising an array of nanoantennas (Fig. 2B).
Reclaim 8, Wang discloses that the nanoantennas 124 are embedded in the bottom surface of the semiconductor diode structure (Fig. 2B).
Reclaim 9, Wang discloses that the nanoantennas are disposed on the bottom surface of the semiconductor diode structure (Fig. 2B).
Reclaim 10, Wang discloses that the nanoantennas are spaced apart from the bottom surface of the semiconductor diode structure (Fig. 2B).
Reclaim 11, Wang discloses that the reflector comprises a specular reflector and a nanostructured reflector layer comprising an array of nanoantennas disposed between the specular reflector and the active region (Fig. 3B).
Reclaim 12, Wang discloses that the nanoantennas 124 are embedded in the bottom surface of the semiconductor diode structure (Fig. 2B).
Reclaim 13, Wang discloses that the specular reflector 102 is spaced apart from the nanoantennas (Fig. 2B).
Reclaim 14, Wang discloses that the specular reflector is adjacent the nanoantennas (Fig. 2B).
Reclaim 15, Wang discloses that the nanoantennas are disposed on the bottom surface of the semiconductor diode structure (Fig. 2B).
Reclaim 16, Wang discloses that the specular reflector is spaced apart from the nanoantennas (Fig. 2B).
Reclaim 17, Wang discloses that the specular reflector 102 is adjacent the nanoantennas 105 (Fig. 2B).
Reclaim 18, Wang discloses that the nanoantennas 105 are spaced apart from the bottom surface of the semiconductor diode structure (Fig. 2B)
Reclaim 19, Wang discloses that the specular reflector is spaced apart from the nanoantennas (Fig. 2B).
Reclaim 20, Wang discloses that the specular reflector 102 is adjacent the nanoantennas 105 (Fig. 2B).
Reclaim 21, Wang discloses that a transparent substrate 104 comprising a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces, the bottom surface of the transparent substrate disposed on or adjacent the top surface of the semiconductor diode structure; and
a nanostructured layer comprising an array of nanoantennas disposed on or adjacent the top surface of the transparent substrate (Fig. 3A).
Reclaim 22, Wang discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to collimate light emitted by the active region and incident on the top surface of the transparent substrate during operation of the light emitting device (Fig. 3A).
Reclaim 23, Wang discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to angularly filter light emitted by the active region and incident on the top surface of the transparent substrate during operation of the light emitting device (Fig. 3A).
Reclaim 24, Wang discloses that the array of nanoantennas disposed on or adjacent the top surface of the transparent substrate is configured to reflect toward a side surface of the transparent substrate light that is incident on the top surface of the transparent substrate at or near normal incidence during operation of the light emitting device (Fig. 3A).
Reclaim 25, Wang discloses that a transparent substrate 104 comprising a top surface and an oppositely positioned bottom surface disposed with its bottom surface on or adjacent the top surface of the semiconductor diode structure; and a nanostructured layer comprising an array of nanoantennas disposed at or adjacent an interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate (Fig. 3A).
Reclaim 26, Wang discloses that the array of nanoantennas disposed at or adjacent the interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate is configured to reduce reflection of light emitted by the active region and incident on the interface during operation of the light emitting device (Fig. 3A).
Reclaim 27 , Wang discloses that the array of nanoantennas disposed at or adjacent the interface between the top surface of the semiconductor diode structure and the bottom surface of the transparent substrate is configured to collimate light emitted by the active region and incident on the interface during operation of the light emitting device (Fig. 3AB)
Regarding claim 28, Wang discloses that a light emitting device, comprising: 
a substrate (para. 0025); and
an array of LEDs arranged on the substrate, each LED comprising a semiconductor diode structure comprising an active region 108, a top surface, an oppositely positioned bottom surface, and side surfaces connecting the top and bottom surfaces, the bottom surface disposed on or adjacent the substrate; and 
an optical cavity defined by a nanostructured layer comprising an array of nanoantennas 124 embedded in the semiconductor diode structure between the active region and the top surface, and a reflector 102 located on the opposite side of the active region from the nanostructured layer (Fig. 3AB).
Reclaim 29, Wang discloses that the array of LEDs is a monolithic array of LEDs (Fig. 3AB).
Reclaim 30, Wang discloses that the LEDs are microLEDs (Fig. 3AB).
Reclaim 31, Wang discloses that a spacing between adjacent microLEDs is less than or equal to ten microns (Fig. 3AB).
Response to Arguments
With respect to rejected claims under 35 U.S.C. 102, applicant argues that “an optical cavity defined by a nanostructured layer comprising an array of nanoantennas embedded in the semiconductor diode structure - -.”
In response to applicant's contention, it is respectfully submitted that Wang discloses all the claimed limitation including “an optical cavity defined by a nanostructured layer comprising an array of nanoantennas embedded in the semiconductor diode structure ”below. 
Wang appears to show, see Fig. 3A, an optical cavity 124 defined by a nanostructured layer 124 comprising an array of nanoantennas 124 embedded in the semiconductor diode structure. 
In addition, Fig. 2B also shows light scattering effects due to the optical cavity 124.
Therefore, optical cavity 124 including light scattering effect to enhance collimation effect of light effects (para. 0053-0055). 
Therefore, the rejection of claims 1-31 under 35 U.S.C. 102 is deemed proper. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899